Citation Nr: 1643367	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  11-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for injuries to the right lower side.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left foot condition.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral eye condition.

4.  Entitlement to service connection for a bilateral eye condition.

5.  Entitlement to service connection for a gall bladder condition to include as secondary to ionizing radiation.

6.  Entitlement to service connection for a colon condition to include as secondary to ionizing radiation.

7.  Entitlement to service connection for an urinary condition to include as secondary to ionizing radiation.

8.  Entitlement to service connection for a jaw injury with loss of teeth for purposes of VA compensation.

9.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to a disability rating in excess of 10 percent for scrotal crural dermatitis residuals.

11.  Entitlement to an effective date for service connection for PTSD earlier than July 22, 2009.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968 and from April 1970 to November 1971, but his period of service from April 1970 to November 1971 is considered dishonorable for VA purposes.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The issues of entitlement to service connection for a bilateral eye condition; entitlement to service connection for a colon condition to include as secondary to ionizing radiation; entitlement to service connection for an urinary condition to include as secondary to ionizing radiation; entitlement to service connection for a jaw injury with loss of teeth for purposes of VA compensation; entitlement to a disability rating in excess of 30 percent for PTSD; and entitlement to a disability rating in excess of 10 percent for scrotal crural dermatitis residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1983 rating decision, the RO denied service connection for injuries to the right lower side.
 
 2.  Evidence received since the May 1983 rating decision regarding the issue of service connection for injuries to the right lower side is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim.

3.  In an October 2004 rating decision, the RO denied the Veteran's request to reopen the issue of service connection for a left foot condition which had previously been denied in July 1997.
 
4.  Evidence received since the October 2004 rating decision regarding the issue of service connection for a left foot condition is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim.

5.  In an October 2004 rating decision, the RO denied service connection for a right eye condition, and the RO denied the Veteran's request to reopen the issue of service connection for a left eye condition, which had previously been denied in January 1970.

6.  Evidence received since the October 2004 rating decision regarding the issue of service connection for a bilateral eye condition is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

7.  The issue of entitlement to service connection for a gallbladder condition to include as a result of ionizing radiation was withdrawn at the Veteran's March 2016 personal hearing.

8.  In a May 2004 rating decision, the RO denied service connection for PTSD, the Veteran neither appealed this decision, nor submitted new and material evidence within a year of the rating decision.

9.  On July 22, 2009, the Veteran requested that the RO reopen his claim for service connection for PTSD, and, in an August 2010 rating decision, the RO granted the Veteran's service connection claim and assigned an effective date of service connection of July 22, 2009.  No earlier document can be construed as a claim to reopen.


CONCLUSIONS OF LAW

1.  The May 1983 rating decision that denied service connection for injuries to the lower right side is final.  38 U.S.C.A. § 7105 (1982); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1982).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for injuries to the lower right side have not been met. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2015).

3.  The October 2004 rating decision that denied that denied the Veteran's request to reopen the issue of service connection for a left foot condition, denied his request to reopen the issue of service connection for a left eye condition, and denied service connection for a right eye disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

4.  The criteria for reopening the Veteran's previously denied claim of service connection for a left foot condition have not been met. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for reopening a claim for entitlement to service connection for a bilateral eye disorder have been met.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for withdrawal of issue of entitlement to service connection for a gallbladder condition to include as a result of ionizing radiation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for an effective date for service connection for PTSD earlier than July 22, 2009 have not been met.  38 U.S.C.A. §§ 501, 7105(d) (West 2014); 38 C.F.R. §§ 3.156, 3.400(q), 20.201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the Veteran's effective date claim, no notice is necessary, because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  A veteran claiming entitlement to an earlier effective date is not prejudiced by any failure to provide him or her with notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407 (2004).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  An effort was made to obtain Social Security Administration (SSA) records, but a response was received from SSA in May 2015 that while the Veteran had applied for disability benefits, no medical records had been obtained.  Additionally, the Veteran testified at a hearing before the Board in March 2016, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

New and Material Evidence

The Veteran is seeking to reopen several of his claims for service connection that have been previously denied by VA.  In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence it is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120   (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


Injuries to the Right Lower Side

In May 1983, the RO denied the Veteran's claim for service connection for injuries to his right lower side.  The RO concluded that the Veteran's service treatment records did not show any complaints, abnormal findings, or diagnosis referable to a disorder of the lower right side.  The RO noted that the Veteran had undergone a right inguinal herniorrhaphy, but found that service connection for that condition had already been established.  The Veteran was notified of this decision, but he did not appeal the denial and did not submit new and material evidence within a year of the decision.  38 C.F.R. § 3.156.  The May 1983 rating decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.  The Veteran requested to reopen the claim in July 2009, and, in August 2010, the RO declined to reopen the Veteran's claim.  The Veteran appealed.

The evidence of record at the time of the May 1983 rating decision includes the Veteran's service treatment records as well as his statement and other treatment records.  This evidence showed that the Veteran had undergone a right inguinal herniorrhaphy that he had already been granted service connection for.  The evidence did not identify a specifically disorder of the lower right side.  At an examination in 1969, the Veteran reported experiencing pain on his right side and it was noted that sutures from his herniorrhaphy irritated him.  The Veteran's complaints of pain were investigated, but attributed to his hernia surgery which has been service connected.  He was diagnosed with acute pyelocystitis.  No chronic right lower extremity disability was diagnosed beyond the residuals of the hernia surgery.  A VA examination in 1983 concluded that there were no residuals from the Veteran's in-service injury to his right side.

Since May 1983 the Veteran has submitted additional statements, provided testimony, and undergone additional treatment.  Specifically, the Veteran testified that he was struck in the groin area where he got stitches and was hospitalized for.  The Veteran's representative suggests that the Veteran's right lower side contributed to his urinary problems and his colon condition because he was unable to control his urges.  A VA examination in April 2000 noted that the Veteran had undergone another hernia repair, but found no separate right lower extremity disability.  VA treatment records similarly fail to show a separate right lower extremity disability.

As such, while the additional evidence is clearly new, since it was not part of the prior record, it is not considered to be material as does it raise a reasonable possibility of substantiating a claim, because it does not establish the presence of a right lower extremity disability, aside from the Veteran's already service connected hernia condition.  The Board appreciates the Veteran's testimony, but finds that it is essentially duplicative of what was already of record at the time of the previous denials.  That is, the Veteran testified to experiencing right lower quadrant discomfort which mirrors his complaints voiced in prior treatment records and examination reports.  As such, his statements are not considered sufficient to reopen his claim.
 
The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since May 1983 clearly does not reach that threshold.  See Shade.  Accordingly, the Board finds that new and material evidence has not been received to reopen an a claim for entitlement to service connection for injuries to his right lower side.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Left Foot Condition

In July 1997, the RO denied the Veteran's claim for service connection for a left foot condition.  The RO noted that the Veteran's service treatment records included a single notation of pain in his left leg in January 1969 after it had been hit by a jack.  The RO also noted that an examination by a medical officer showed no signs of fracture, and the Veteran was prescribed pain medication.  Additionally, the RO observed that post-service treatment records indicated that his left foot was placed in a cast in March 1981 after he injured his foot at home.  Finally, the RO noted that the Veteran was diagnosed with chronic tinea pedias and onychomycosis of the feet in September 1981 on his first visit to a foot clinic, and, in August 1996, the Veteran claimed that he had had this condition since Vietnam.  Ultimately, the RO concluded that the Veteran had not demonstrated that he had incurred or aggravated a chronic foot condition while in-service.

The Veteran was notified of this decision, but he did not appeal the denial and did not submit new and material evidence within a year of the decision.  38 C.F.R. § 3.156.  The July 1997 rating decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.  

The Veteran requested that the RO reopen his claim in July 2004, and in October 2004, the RO declined to reopen the Veteran's claim.  The RO noted that the Veteran did not respond to a request to submit new and material evidence.  The Veteran was notified of this decision, but he did not appeal the denial and did not submit new and material evidence within a year of the decision.  38 C.F.R. § 3.156.  The October 2004 rating decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.  

The Veteran requested to reopen the claim in July 2009, and, in August 2010, the RO declined to reopen the Veteran's claim.  The Veteran appealed.

The evidence of record at the time of the October 2004 rating decision included the Veteran's service treatment records as well as his statements and other treatment records prior to October 2004; showing that he had in-service foot injury with no signs of a fracture and that was treated with pain medication; that a dermatology examination in 1969 did not report any foot problems, that his foot was place in a cast in 1981; a 1981 diagnosis of chronic tinea pedias and onychomycosis of the feet; the Veteran's current reports of pain since service; and the Veteran's treatment for foot pain prior to October 2004.  Since October 2004, the Veteran has submitted additional statements, provided testimony, and additional treatment records showing continuing treatment for a left foot condition.  

This evidence is clearly new, because it was not previously contained within the record.  Nevertheless the evidence is not material and does not raise a reasonable possibility of substantiating a claim.  The Veteran's claim was previously denied, because his current condition was attributable to an injury that caused his foot to be placed in a cast in 1981 (over ten years after his service) rather than the documented in-service incurrence of a foot injury that did not result in a fracture and was treated with pain medication.  The Veteran's new evidence demonstrates that the Veteran continues to experience a left foot condition, but it does include evidence, such as a medical opinion or documentation of additional in-service incurrences, purporting to make it more likely that his current disability is related to a claimed in-service incurrence rather than a civilian injury in 1981.  Moreover, while the Veteran testified at a Board hearing that he had foot fungus since service, such testimony was essentially duplicative of the statements he had previous made in which he contended that he had experienced tinea pedia and onychomycosis since his time in Vietnam.  As such, his testimony is insufficient to reopen his claim.

As previously noted, the Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence clearly does not reach that threshold.  See Shade.  Therefore, the Board finds that new and material evidence has not been received to reopen an a claim for entitlement to service connection for a left foot disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Eyes

In January 1970, the RO denied the Veteran service connection, because amblyopia in the left eye with 20/60 vision was noted in his service entrance examination; and there was no evidence of any injury or disease of the eye in-service.  The Veteran was notified of this decision, but he did not appeal the denial and did not submit new and material evidence within a year of the decision.  38 C.F.R. § 3.156.  The January 1970 rating decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.  

The Veteran requested that the RO reopen his claim for his left eye in July 2004, and in October 2004, the RO declined to reopen the Veteran's claim.  The RO noted that the Veteran did not respond to a request to submit new and material evidence.  The RO also denied a claim for service connection for his right eye in the same rating decision, because there was no evidence that a claimed condition exists.  The Veteran was notified of this decision, but he did not appeal the denial and did not submit new and material evidence within a year of the decision.  38 C.F.R. § 3.156.  The October 2004 rating decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.  

The Veteran requested to reopen the claim in July 2009, and, in August 2010, the RO declined to reopen the Veteran's claim.  The Veteran appealed.

The evidence of record at the time of the October 2004 rating decision included the Veteran's service treatment records as well as his statements and other treatment records prior to October 2004.  Since October 2004, the Veteran has submitted additional statements, provided testimony, and undergone additional treatment.  In particular, the Veteran testified, at a personal hearing before the Board in March 2016, that, after surviving an explosion at an ammunition dump, he wore eye protection for a short period of time while recuperating, and that, currently, he has been prescribed eye solution in order to treat an eye condition.  See Transcript.  This evidence is new and material and raises a reasonable possibility of substantiating a claim, because it indicates that the Veteran experienced an in-service incurrence that could have aggravated a pre-existing eye condition or caused another eye disability.  Therefore, the Board finds that new and material evidence has been received, and entitlement to service connection for a bilateral eye condition has been reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Gallbladder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issue of entitlement to service connection for a gallbladder condition, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for a gallbladder condition, and it is dismissed.

Earlier Effective Date: PTSD

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for PTSD.  As described infra, this claim is denied.

In May 1983, the RO denied the Veteran's claim for service connection for PTSD.  The decision became final after the Veteran failed to perfect an appeal of his denial or submit new evidence within one year of being notified of the rating decision.  The Veteran filed to reopen his claim, and, in February 2002, the RO denied the Veteran's request.  The Veteran filed a timely NOD, and the decision became final after he failed to perfect a timely appeal after the RO issued a Statement of the Case (SOC) in August 2002.  The RO denied another request to reopen the Veteran's claim for PTSD in October 2004; which became final after the Veteran failed to submit an NOD or new evidence within one year of notification of the decision.  On July 22, 2009, the Veteran filed another claim to reopen his claim for PTSD, and, in August 2010, the Veteran was granted service connection for PTSD and assigned a disability rating of 30 percent effective July 22, 2009.  The Veteran appealed the effective date of service connection.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."   Sears v. Principi, 16 Vet. App. 244 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, he would have to show clear and unmistakable error (CUE) in the prior denials of the claim.  See Flash v. Brown, 8 Vet. App. 332 (1995).  Here, however, the Veteran has not alleged CUE in any of the previous rating decision.  As explained above, the previous rating decisions are final, and therefore the effective date for service connection was appropriately assigned as of the date the Veteran's claim to reopen was received on July 22, 2009.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); see also McGrath  v. Gober, 14 Vet. App. 28, (2000).

The Board understands that the Veteran did file for service connection for PTSD many years prior to it being granted.  Unfortunately, he did not appeal any of the prior denials, and the law is very clear that in such a case, the effective date should be the date the claim was received to reopen the previously denied claim.

As such, the claim is denied


ORDER

New and material evidence having not been received, the request to reopen the claim for entitlement to service connection for injuries to the right lower side is denied.

New and material evidence having not been received, the request to reopen the claim for entitlement to service connection for a left foot condition is denied.

Service connection for a bilateral eye condition is reopened, and to that extent only, the appeals of this issue is granted.

Service connection for a gallbladder condition is dismissed.

An effective date for the grant of service connection for PTSD earlier than July 22, 2009 is denied.


REMAND

Eyes

As previously noted, the Veteran's claim for a bilateral has been reopened.  The Veteran testified at a personal hearing in March 2016 that, after surviving an in-service explosion, he was treated for an eye condition with special eye drops and eye protection.  The Veteran also testified that he is currently treated for an eye condition with eye drops.  The Veteran's service treatment records show that he reported trouble with his eyes on a medical history survey completed in November 1967.  When asked to describe his present health in his own words, the Veteran stated at the time that he felt alright except for his eyes every now and then.  An August 2015 VA medication reconciliation note indicates that the Veteran has been prescribed eye drops for his eyes in the past.  The Veteran's testimony and the corroborating service and VA treatment records are sufficient to trigger VA's duty to assist.  

Colon Condition and Urinary Condition

The Veteran testified at his March 2016 hearing that he is experiencing colon and urinary conditions as well as erectile dysfunction, and he offered several theories including: that the conditions were due to exposure to ionizing radiation; that the conditions were the direct result of an explosion he survived in service; that the conditions were the result of a repair to his right inguinal hernia that he received in-service as a result of the explosion; or that the conditions were the result of a prostate procedure that he had recently undergone.  See Transcript.  The Veteran has previously been service-connected for a right hernia repair.  See January 1970 Rating Decision.  The Veteran underwent a VA examination in September 2004 to evaluate the severity of his service-connected hernia repair.  The examiner noted symptoms associated with urinary urgency and inconsistency, but did not opine as to the etiology of such problems.  A July 2015 VA anesthesiology operative note indicated that the Veteran underwent a prostatectomy.
 
The Veteran is not competent to diagnose or determine the etiology of any urinary or colon condition, because these are matters of medical complexity; and the Veteran is not a physician.  Nevertheless, the Veteran is competent to report his symptoms.  Accordingly - although the Board cannot evaluate the Veteran's medical theories on face value - the limited corroboration of at least one of them by VA treatment records is sufficient to trigger VA's duty to assist.  Accordingly, the matter should be remanded in order to provide the Veteran with a VA examination in order to determine the nature and etiology of any urinary or colon conditions to include fecal and urinary incontinence as well as erectile dysfunction.  

Furthermore, the issue of SMC for erectile dysfunction is implicitly raised by the record.  SMC is inextricably intertwined with the claim for service connection, and thus should be remanded as well.  See Harris v. Derwinksi, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Dental

The Veteran contends that he is entitled to service connection for the loss of his teeth for VA compensation purposes.  The Veteran testified, at a March 2016 personal hearing, that he survived an explosion in-service; which caused a jaw injury resulting in the loss of his teeth.  Specifically, the Veteran testified that when he stood up after the explosion he spit out blood as well as several teeth.  See Transcript.  The Veteran's report of an explosion is credible, because it has been the basis of the grant of service connection for a right hernia repair as well as PTSD. 

The Veteran's 1967 separation examination indicates that the teeth number 30 and teeth number 19 were missing from the Veteran's mouth.  No teeth are shown to be missing on the Veteran's enlistment physical in 1965.  Multiple carries were identified in November 1966 and the consistently denied tooth problems on medical history surveys completed in 1967 and 1971.  Nevertheless, given the suggestion of missing teeth as the result of trauma, a VA examination should be provided.  Of note, a March 1983 psychiatric treatment record noted that the Veteran had a recent sports injury involving trauma to several teeth.

PTSD

The Veteran contends that he is entitled to an increased disability rating for his PTSD.  The Veteran underwent a VA examination in July 2010.  The Veteran reported that he had been employed as a football and basketball coach for 28 years; indicating that he was able to adequately perform in the work place as well interact socially in spite of his PTSD symptoms.  The examiner opined that the Veteran's PTSD caused occasional decreases in work efficiency or intermittent periods of inability to work.  The Veteran testified at his March 2016 personal hearing that he had to seek treatment to cope with his symptoms of PTSD, because his PTSD was preventing him from adequately functioning in the workplace as well as in his life as a whole.  See Transcript.  A July 2015 VA treatment record also indicates that the Veteran's physician was considering prescribing mental health medication although the Veteran had not been taking mental health medication for several years prior.  The Veteran's report that he needs treatment to cope with life and work as well as the consideration of resuming mental health medication suggests that the Veteran's symptoms may have increased in severity since the July 2010 examination.  Therefore, the issue must be remanded in order to provide the Veteran with a contemporaneous VA examination. 

Scrotal Crural Dermatitis Residuals.

The Veteran contends that he is entitled to an increased disability rating for scrotal crural dermatitis residuals.  The Veteran underwent a VA examination in November 2000.  The examiner noted that the Veteran's current treatment was topical medication.  An April 2015 VA dermatology clinic note indicates that the Veteran sought treatment for skin disability.  The dermatology clinic note also indicated that the Veteran responded well to phototherapy, and that there was a potential for phototherapy in the future to deal with flare-ups.  This suggests the possibility that since the Veteran's last examination, he has begun to manifest symptoms that may require systemic therapy to manage, as opposed to merely topical treatments, and that, therefore, the severity of his condition has increased since the last VA examination.  Therefore, this matter must be remanded in order to provide the Veteran with another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from October 2015 to the present. 

2.  Arrange for the Veteran to undergo a VA eye examination to determine the nature and etiology of any claimed disorder of either eye or both eyes.  The examiner should determine whether the Veteran has a chronic eye disability in either eye (other than refractive error), and, if so, opine as to whether it is at least as likely as not (50 percent or greater) that such a disability either began during or was otherwise caused by his military service.  In so doing, the examiner should consider the Veteran's 2016 hearing testimony regarding the treatment of his eyes following the ammo dump explosion in Vietnam, as well as his report that he must use several types of medication currently to treat his eyes. 

With regard to the Veteran's left eye, the examiner should determine whether he continues to experience amblyopia of the left eye, and if so, whether the condition was clearly and unmistakably not aggravated by the Veteran's military service.  That is, the examiner is effectively determining whether the amblyopia was permanently worsened during the Veteran's time in service, beyond any temporary flare-ups.  Why or why not? 

3.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any claimed colon or urinary condition.  It is noted that the Veteran was struck with shrapnel in the right inguinal region in 1966.  The examiner should diagnose any colon or urinary disability and then opine as to whether it is at least as likely as not (50 percent or greater) that any such injury either began during or was otherwise caused by his military service, to include as a result of his shrapnel wound.

4.  Arrange for the Veteran to undergo a dental examination.  The examiner should determine whether it is at least as likely as not (50 percent or greater) the Veteran lost substance of the body of the maxilla or mandible during service as a result of trauma, resulting in a loss of teeth.  Why or why not? 

5.  Arrange for the Veteran to undergo a VA examination to determine the severity of his PTSD.

6.  Arrange for the Veteran to undergo a VA examination to determine the severity of his scrotal crural dermatitis residuals 

7.  If the any of the benefits sought are not granted, provide the Veteran and his representative with a statement of the case or supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


